 616DECISIONSOF NATIONALLABOR RELATIONS BOARDMidwest Hanger Co. and Liberty Engineering Corp.andUnited Steelworkers of America,AFL-CIO.Case 17-CA-4331TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEOctober 8, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn May 21, 1971, Trial Examiner Ivar H. Petersonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions and the General Counselfiled cross-exceptions to the Trial Examiner's Deci-sion, each with supporting briefs. The Respondentalso filed a reply brief to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and briefs, and the entire record in the case, andhereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,Midwest Hanger Co. and LibertyEngineering Corp., Liberty,Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.IAn apparent typographical error appears in the Trial Examiner'sDecision where he finds that Respondent's crew coverage sheets for theweek of June 7 showed an employee complement of 83, rather than 93,employeesA reading of the following paragraph indicates the TrialExaminer, in his analysis of the figures, relied on the accurate figure of 93rather than the inaccurate one of 83IVAR H. PETERSON, Trial Examiner: I heard this case on 6days commencing January 12 and ending January 21, 1971,inKansas City, Missouri, upon a charge filed on June 16,1970, amended on July 7, by United Steelworkers ofAmerica,AFL-CIO, herein called the Union, whichresulted in the Regional Director for Region 17 issuing acomplaint dated September 30, 1970,againstthe Respon-dent.Briefly stated the complaint as amended at thehearing,alleged that the Respondent interfered with,restrained, and coerced its employees in the exercise of therightsguaranteed them in Section 7 of the Act byunlawfully threatening, interrogating, and offering benefitsto the employees; that it unlawfully discharged 18employees and failed to reinstate another striking employeeupon the termination of a lawful strike conductedagainstthe Respondent; and that it failed and refused to bargaincollectively with the Union which had been chosen as theexclusive bargainingrepresentativeby a majority of theemployees. In its answer the Respondent denied thecommission of any unfair labor practices. On or aboutMarch 15, 1971, counsel for the Respondent and counselfor the General Counsel filed helpful briefs with the TrialExaminer, which have been carefully considered.Upon the entire record' in the case and from myobservation of the demeanor of the witnesses as theytestified, I make the following.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe two companies here involved, Midwest and Liberty,areoperatedasa single economic entity.Midwestmanufactures and distributes laundry and dry cleaningpackaging products whereas Liberty produces certainmachinery used in Midwest's manufacturing operationsand also sells such machinery to other users. Liberty servesas the maintenance department of the joint enterprise andiscommonly referred to as the machine shop. TheRespondent maintains its principal office and plant inLiberty,Missouri. The Respondent admits and the recordestablishes that it is engaged in commerce within themeaning of the Act and that its annual operations meet theBoard's discretionary jurisdictional standards. I so find.II.THELABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA.BackgroundCarl Jones is president of both companies and the majorstockholder in each.Reginald Ward is vice president andIPursuant to leave granted at the hearing, counsel for the GeneralCounsel submitted six crew coverage sheets for the weeks of June 14, 21,28, July 5, 12, and 26 These are received in evidence as GC Exhs 45, 46,47, 48, 49, and 50, respectively Also submitted and received as GC Exh 51is the employment application of Shirley Lauderdale193 NLRB No. 85 MIDWEST HANGER COgeneral manager, having assumed those positions approxi-mately 2 years prior to the hearing. He is also a shareholderand member of the board of directors. The plant manager isEugene Brown, who has held that position for a little lessthan 2 years. Mike Ashenfelter is the personnel managerand controller. The number of foremen has varied from 14to as few as 4 because of the fluctuation in the complementof rank-and-file employees In June 1970, prior to thetermination of some 20 employees, Midwest had slightlymore than 80 employees and Liberty had 12 or 13.On May 10 the Respondent announced a price increaseon its products effective the following month. In conse-quence, the Respondent during May and June experiencedsubstantially increased business as jobbers were stockingtheir warehouses in order to avoid, insofar as possible, theimpact of the price increase Because of this fact, as well asthe customary summer slump in orders, Jones anticipatedthat the Respondent's production would decline sharplyafter June 15. On June 12 Jones was in Oklahoma Citysurveying the market. He testified that from his observationhe anticipated that the decline in orders would beconsiderable immediately after the price increase went intoeffectAccordingly, so he testified, on Friday, June 12, hetelephoned General Manager Ward and emphasized to himthat the anticipated layoff of personnel should beimplemented the following Monday because the "situationwas worse than I thought it was so far as orders wereconcerned."During the latter part of May Harry Andrew, businessrepresentative of the Union, began organizing the Respon-dent's employees. He first spoke to three employees, JuneElliott,Betty Johnson, and Marilyn Kimberlin, at theRespondent's parking lot. Thereafter, on June 1, he andanother union representative, Fred George, met with thesethree employees and another, John Sells, and discussedwith them an organizational plan The four employeessigned union membership cards at this time. On Thursday,June 11, another meeting was held at 2:30 p.m., at a shelterhouse in a public park about a mile and a half or 2 milesfrom the plant. Employees were informed of this meetingby Kimberlin. Six additional employees signed membershipcards at this meeting. They were told by Andrew that if heobtained a strong card majority by the following day hewould petition the Board for an election and would alsorequest recognition from the Respondent. Later that sameday Andrew met with an additional 13 employees whosignedmembership cards. They also were advised byAndrew to the same effect as the employees attending theearlier meeting that day.On Friday, June 12, AndrewsenttheRespondent acertified letter requesting recognition and also filed arepresentation petitionwith the Board. The letter wasreceived by the Respondent on Monday, June 15. Jonestestified, somewhat ambiguously, that he saw the envelopewith the Steelworkers name and return address and thecertified mail sticker "a little after noon" on Monday andthen stated that he saw the envelope "approximatelyMonday evening" and that he got his mail "sometime in theafternoon. I have no idea when." Admittedly, theRespondent did not reply to the Union's recognitionrequest617During the weekend preceding Monday, June 15, Wardand Brown conferred and selected the employees who wereto be terminated, advising them of their termination bytelephone or in person. They attributed the reduction-in-force to a cutback in production. Interestingly enough,however, a frequent reason assigned in the personnel sheetsfor termination was "excessive absenteeism." Nor did theRespondent follow a system of seniority in selectingemployees to be terminated, as was its customary policy. Tothe contrary, the Respondent selected many individualswho were experienced and capable of performing a varietyof jobs. Also, the cuts were substantially confined to thesecond shift, where union activity was concentrated. TheRespondent continued the third shift, whose employeeswere paid a 5 to 10-cent differential.On October 22 the employees on the second shift walkedout and were later joined by the employees on the other twoshifts.They picketed the plant. On October 30 theRespondent sent a letter to its employees stating, in part,that the Respondent "hoped that you will return to your jobMonday morning as we will be officially reopening ourplant," and added that employees who "do not wish toreport to work as scheduled will be given until Wednesday,November 4, to seriously consider" their decision. TheUnion terminated the stake on November 3, and sonotified the Respondent. During the preceding weekend theUnion and the Company met and considered whichemployees wished to or should be reinstated. However, noresolution was reached as the striking employees demandedbackpay.Against this background, counsel for the GeneralCounsel contends that the June terminations were prompt-ed by the union activity of the individuals involved and thatone employee, Grover Speck, was discriminatorily refusedreinstatement after the strike was terminated. On the otherhand, the Respondent urges that the June terminationswere occasioned by an economic cutback in production,and further contends that Speck was refused reinstatementbecause he engaged in misconduct during the strike. Weturn then to a consideration of the specific evidence bearingupon these contentions.B.Interference,Restraint,and CoercionEmployee John Sells related that during the first part ofFebruary, when he had been hired by Liberty, GeneralManager Ward asked him: "How do you feel about theUnion?" Sells related that he told Ward:That without a doubt in concept the labor union for theworking man is about one of thegreatestthings that hasever been brought about. However, I had had someexperiencein dealingwith laborunionsthat I could seeconceivablywhere they had not necessarily been abenefit, sometimes they get misused.To this, according to Sells, Ward replied, "You know, weare nonunion here" and added that "We may have someunion trouble here." Ward testified that Sells brought upthe subject of unions and engaged in a "little tirade aboutthe corruptionin unions," to which Ward responded byexpressing "a few opinions" on the subject and stated thathe was not "really interested in whether you (Sells) areunionor not, because if I was I wouldn't be contemplating 618DECISIONSOF NATIONALLABOR RELATIONS BOARDhiring you knowing you are in a union at Ford (Sells' thenemployer.)"Richard Covey, who was a foreman until about June 14when he became a rank-and-file employee at his ownrequest,was asked by Plant Manager Brown if he "hadheard anything about any union or anything like that"because Brown stated that "he thought there was somethingon second shift creating the turmoil or something like that."Inaddition, sometime before the June terminations,Foreman Billy MacElwee asked Covey if the latter hadheard anything about the Union. In answer, Covey askedMacElwee if the latter had heard anything about the Unionand MacElwee laughed and would say nothing more aboutthe matter. On Sunday, June 14, Foreman MacElwee wentto the home of employee Joe DeMent and told DeMentand another employee who was there, Walter Forbes, thatthere was a "work shortage" and the men were being laidoff.DeMent undertook to question MacElwee about thismatter and MacElwee responded by stating: "All I know isthey had a big meeting last night and Mr. Brown called meand told me to come to your house and tell you you werelaid off." DeMent rejoined by observing, "It's over thatunion activity, because the Union petitioned the Companyjust the day be before.. .." MacElwee replied, "Well, itmight be, but I can't talk to you about it . . . I would beplacingmy own self in jeopardy." Following DeMent'sdischarge but prior to the time MacElwee quit theRespondent's employ,DeMent attempted to engageMacElwee in conversation about his discharge, butMacElwee stated, "Joe, I can't talk to you about this . . . Ican't talk to you about it." MacElwee was not produced asa witness and there was no explanation offered for theRespondent's failure to do so. About a week afterMacElwee quit he and DeMent had another conversation.DeMent related that MacElwee told him "that we were laidoff for union activity," and that the Respondent wasattempting to "get the key ones out because the Companydidn't want a union in there."On June 15, shortly before Sells was discharged, Wardcame to him and stated, "I hear there is some union talkgoing on around the plant," and asked Sells if he had heardanything to that effect. Sells stated that he had and Wardthen asked how long he had heard such talk. Sells repliedthat he had heard it for at least 2 weeks, whereupon Wardreplied, "Well, if you hear anything else, let me know."Ward was not questioned about this incident.C.TheAlleged Discriminatory DischargesMost of the Respondent's employees are unskilled,primarily females, and over the years there has been a verysubstantial turnover on an annual basis which is substan-tially greater in the months of May, June, and July. Indeed,counsel for the Respondent states in his brief that the plant"had had a tremendous turnover problem amounting toover two hundred percent (200%) in 1970 ..." Thepersonnel data shows that from January through June theRespondent had the following experience relative toemployee turnover:EmployeesMonthhiredJanuary16February8March20April26May41June18As the foregoing figures indicate, terminations for absen-teeism ranged from a low of approximately 29 percent inJanuary to a high of over 44 percent in June. As counsel forthe General Counsel points out in his brief, an analysis ofthe employment figures shows that of the 26 employeeshired in April, only 5 remained on the June 15 payroll; ofthe 41 hired in May, 11 remained on the June 15 payroll;and of the 13 employees hired on or prior to June 15, 7remained on the June 15 payroll.The absentee record and union status of the 25 employeeshired in or subsequent to April, and on the payroll for theweek ending June 20, is shown in Appendix A. By way ofcomparison, Appendix B shows the comparable figures forEmployeesterminatedTerminations forabsenteeism247251014523832113616the employees involved in this complaint as allegeddiscriminatees.General Manager Ward, called as an adverse witness bycounsel for theGeneralCounsel, testified that thetermination of the various employees herein involved "wasjust a run of the mill of people being terminated, nothingdifferent than any other month of the year." In his ratherextensive testimony, both on direct and cross, he made nomention of a call being received by him on Friday, June 12,from Jones, directing him to make the layoffs by thefollowingMonday. By contrast, Jones testified that theemployees were terminated only for economic reasons,because he "didn't anticipate business picking up for quitesome time." In fact, most of the discharged employees were MIDWEST HANGER CO.619told they were being terminated for excessive absenteeismand many of them were asked to sign a statement to thateffect.The Respondent's records show that about half oftheemployees terminatedwere released because of"repeated absenteeism" while the balance were shown ashaving been terminated because of a "reduction in workforce." The Respondent's records further show that some64 employeeswerehired following June, and that 10 ofthese were hired in July and 22 in August. Moreover, ananalysis of the personnel records of employees terminatedfor excessive absenteeism prior to and following thedischarges involved in the instant case shows a considerabledissimilarity in the actual situations involved.21.Terminations at Midwest(a)Marilyn Kimberlin. Kimberlin was first employed bythe Respondent on January 2, 1969, and was terminated onJune 15, 1970. Compared with the vast majority of otheremployees, Kimberlin had longtenure.She worked on thefirstshift,from 7:30 a.m. to 4 p in., in the paperdepartment, being supervised by Foreman MacElwee. Shehad worked in a number of departments and in conse-quence was a more valuable employee than many of thenewer employees who were not as versatile As recitedabove, she was one of the four employees who initiated theunion organizational campaign during the latter part ofMay and attended a union meeting on June 1. She hadnever been given any warnings, written or verbal, regardingher absenteerecord. At approximately 9 p m , Sunday, June14,Kimberlin received a telephone call from PlantManager Brown, advising her that some changes had beenmade over the weekend and that Kimberlin was to work onthe second shift (4 p.m to midnight) in the hangerdepartment beginning the following day Although Kim-berlin had previously told Brown she could not work on thesecond shift because of personal reasons, she nonethelessagreed to take the assignment.At about 3 p.m., Monday afternoon, June 15, BrownagaincalledKimberlin and told her to come to the officebefore she reported for work at 4 p m Kimberlin inquiredwhat Brown wished to discuss and Brown informed her thathe had been going over her work record and she was beingterminated for absenteeism.She reported to the office andwas asked to sign a document (apparently an acknowledge-ment of the reason for her termination) but she refused todo so She requested a service letter from the Respondentand on July 15 she received such a letter stating, in part,that her "services on the job were satisfactory" but that it"was necessary to terminate you because of excessiveabsenteeism," and that the records showed that she hadbeen absent 53 hours in the 5 months preceding June 15and had been warned by her foreman and the plantmanager on more than one occasion The record is clear,however, that Kimberlin had not been warned by anyonewith respect to her absenteeism. Kimberlin solicitedsignatures on union membership cards from four employ-ees, two of whom were handed to her at the Respondent'sparking lot on June 11 or 12. Also, Kimberlin obtained thesignature of employee David Schwartz who testified thatthis occurred after work and that Kimberlin "was catchingeverybody as they came out of work."(b) June Elliott. Elliott first worked for the Respondentfrom May 6, 1968, until the latter part of May 1969. Shereturned to the Respondent's employment November 3,1969, and was terminated on June 16, 1970. At that time shewas working in the hanger department as a spreader. Aspointed out above, she was one of the four individuals whoinitiated the union campaign, and obtained signatures onmembership cards from five employees while on theRespondent's premises.On the first shift on Tuesday, June 16, she noticed thather timecard was not in the rack. Apparently, Elliott hadworked the previous day. She asked her foreman,MacElwee, if he had her card. He replied: "No, June .. .I'm sorry, there have been changes made over the weekendand due to a cutbackI'm goingto have to let you go."Elliott protested, asking him how he intended to operate theplant with all the work that remained and considering thenumber of people who had already been terminated.MacElwee replied, "I am sorry, June, that is my orders."Elliott was asked to sign a paper stating that she was beingdischarged because of excessive absenteeism. She had notbeen given any warnings or reprimands concerningabsenteeism. She asked for and received a service letterfrom the Respondent, dated July 15. In part, it stated thather "services on the job were satisfactory" but that she wasterminated for "excessive absenteeism," and that the recordshowed that she had been absent 53 hours in 1970 and hadbeen warned by her foreman with respect to absences.Elliott,however, testified without contradiction that shehad not been given any warnings or reprimands withrespect to absenteeism.(c)Kim Bristow. Bristow was hired by ForemanMacElwee in April 1970 and assigned to work in the hangerdepartment as a spreader. On June 16, Bristow had beenabsent and the following day MacElwee had her sign awarning slip. However, he told her not to be concernedabout that, as it was company policy that employees had tohave three warning slips before being terminated. AlthoughBristow had been absent in times past, she had never beenasked to sign a warning slip. The statement she signed read:"This is a warning of your previous absenteeism andunreported absence for 6-16-70." The record shows thefollowing with respect to Bristow's absences following heremployment:2See the detailed analysis of 14 individuals made by counsel for theGeneral Counsel beginning at p 9 of his brief 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 29--- Missed1hourBabysitter was late.May 6---missed3/4 hoursBabysitter was late.May 7--missed8 hoursSaid she was sick.May 8--missed1-1/2 hoursHaving trouble getting babysitter.May 12---missed8 hoursHad to go to doctor.May 20--missed1/4 hoursCab was late.May 23---missed2 hoursDidn't have a babysitter after 2 p.m.June 10--- missed8 hoursSick,went to doctor.June 11---missed8 hoursSick.June 13--missed5-1/4 hoursGot sick.June 16--- missed8 hoursDid not call in.Between June 17 and June 29 Bristow did not have anyabsences. On June 29, she asked Foreman MacElwee if shecould take the following day off to see her doctor about akidney infection. Permission was granted. The followingworking day, July 1, when Bristow came to work shediscovered that her timecard was not in the rack. Sheattempted to show Foreman MacElwee her doctor's slip,but he told her that Brown had instructed that hertermination papers were to be filled outMacElwee statedthat it was not his idea to terminate her but that he had nochoice in the matterThe preceding week, Bristow assisted Bill Greathouseand Marilyn Kimberlin (both of whom had previously beendischarged) in carrying a large banner outside theRespondent's premises, in the parking lot, which had thefollowing legend on it "United We Stand And Divided WeFall." Both Plant Manager Brown and Foreman MacElweewere standing in the doorway of the plant some 20 to 25feetaway, watching Bristow and the others carry thebanner.(d) Sharon Meier Meier was hired on November 5, 1969,and terminated June 14. She worked in the capingdepartment on the second shift. On Sunday, June 14, PlantManager Brown telephoned her and told her that "theywere going to shut down the caping room, and he didn'thave any other place to put me, and that I missedSaturdays."When hired, Meier had told Brown that shehad trouble getting babysitters on Saturday. Meier did misswork some Saturdays during her last 2 months ofemployment, but received no verbal or written reprimandsabout this. She signed a union membership card on June 11.The crew coverage sheets show that Saturday work wasdiscontinued after the week of June 14, and the Respon-dent's records further show that Meier had only 27 hours ofabsenteeism at the time of her discharge and was neverwarned about missing Saturdays.When Brown on June 13 told Richard Covey (whovoluntarily relinquished his position as a foreman for arank-and-file job on June 14) that Sharon Meier was goingto be discharged, Covey responded'Itold him that I knew she hadn't come in on a lot ofSaturdays, but that she was a real good worker and weneeded good workers That was the thing, how could werun the plant if we didn't have a lot of good people Wehad a lot of people in that caping room that weren'tworking out and it is hard to train someone for thatCovey further added that he had three girls in the capingroom and they put out three times the production of thethird shift Gaping room employees, and it did not seem tohim to make sense "to cutback on the second shift whenyou have twice as many people on the third not getting anyproduction." According to Covey, Brown replied that herealized this was the situation.3(e)Virgie Peterson. Peterson, who did not testify at theheanng, was hired on March 20. Her personnel file showsthat she missed work fairly frequently (a total of 103 hours)from the time she was hired until she was terminated onJune 13 She worked with Marilyn Kimberlin in the paperdepartment on the first shift and also had worked in thestrut department. The reason given for her termination was"excessive and chronic absenteeism." She missed work 8hours each day on June 8, 9 and 10, but nevertheless shehad received no warnings or reprimands. She signed aunion card on June 11.(f)Elaine Peukert. She was employed by the Respondenton November 7, 1969 and terminated July 1, 1970. She wason the third shift under Foreman James Hobbs. Heremployment record is as follows:January 6-missed 8 hours-(unreported).January 25-missed 8 hours-Sick.March 1-missed 6 hours-Left plant ill.March 5-missed 8 hours-Called in ill.March 15-missed 8 hours-She called in and saidshe was not feeling well.March 18-"Elaine had walked away from her Job atthat time without being relieved or asking anyone aboutit. I warned her at that time not to leave again withoutauthorization. J. Hobbs."March 20-"Tuesday night I talked to Elaine andasked her to improve on her attendance record."March 29-"Elaine has missed work excessively andIhave talked with her about this before. She was not atwork on 3rd shift (3-29-70) and I received no call. I amgiving her a letter in the form of a warning J. Hobbs."May 30-missed 8 hours-Scheduled in on Sat. butdid not work.June 15-missed 8 hours-Elaine called in and saidshe was ill and would try to be in tomorrow night.June 16-missed 8 hours-I received no call.She testified that early in the morning of June 15 at ameeting of third shift employees General Manager Wardstated that despite the "scuttlebut" going around aboutpeople being laid off the third shift "didn't have anything toworry about it."4It should be observed that on this occasion Brown did not terminateShirley Lauderdale, a caping department employee hired June 10, just 5days beforethe June 15 discharges MIDWEST HANGER CO621On June 17 Kimberlin gave a union membership card toNeva Painein theRespondent's parking lot. That night, onthe third shift, Mary Wisenbach and Peukert came over toPaine'smachine and,according to Paine, the followingtranspired.Wisenback and Peukert demanded that Paineand another female employeesign a unioncard right awayand that if they did not they would be fired. Paine finallyasked Foreman Hobbs if he would tell her that it was up tothe individual whether theysignor not. On July 1, ForemanHobbs told Peukert that he was sorry but he had to let hergo although she was a good worker. He indicated that hewas required to follow Brown's orders, and told her that shewas being terminated for absenteeism. Peukert had notmissedany worksinceJune 16, and had not been warned orreprimanded by Hobbs or anyone else regarding herabsences of June 15 and 16. In total, Peukert had beenabsent 55-1/2 hours during her employment. ForemanHobbs, so Peukert testified, stated he did not want Peukertto be discharged.(g) Betty Johnson. Johnson worked continuously for theRespondent from the middle of July 1968 until August 11,1970. She had been absent fairly frequently (a total of 80.9hours) It will be recalled that she wasinstrumental inlaunching theUnion'sorganizationalcampaign andsucceeded in obtaining several signed union cards. Despiteher prior absences, she was first given a written warning onJune 16, which stated "This is a warning of your previousabsenteeism." Johnson refused to sign the warning slip. Shehad not been absentsinceJune 6, nor had she been warnedverbally about absenteeism in MayOn July 13, Johnson received the following warning fromForeman MacElwee:Subject employee is being formally warned (after oneother formal warning) that if excessive absenteeismcontinuesshe will be terminated. Also she is to bringddctor's slip if she calls in sickOn August 11, she was terminated, the reason reading asfollows (R. Exh 3):Subject employee is being terminated after two formally(sic)warnings and verbal warning of excessive absen-teeism and tardiness(h)Margaret Buckley Buckley was hired on April 11,1969, and worked continuously for the Respondent untilMay 14, 1970, when she went to the hospital for anoperation. On June 12 she telephoned Brown and statedthat she was able to report back to work. Brown told herthat he was going over the worksheet and would call herback the following day, Saturday. On the evening of June13 Brown did call and told her that she was going to beterminatedbecause of a "cutback in the caping room."Buckley had worked and was capable of working in othersectionsof the plant. Her termination report states thefollowing as the reason for her separation: "Reduction inCaping Production-No other jobs available." To thecontrary, the record abundantly shows that there werenumerousother jobs available and that the Respondent washaving difficulty finding employees to fill these jobs.(i)Shirley Lauderdale Lauderdale was not called as awitness atthe hearing. Subsequent thereto (fn. I above)counsel for the General Counsel without objectionsubmitted her application for employment as an exhibit,and this shows that Lauderdale began working for theRespondent on June 10. She was employed in the capingdepartment on the second shift until that shift was shutdown on June 15. She was then transferred to the hangerdepartment and was not discharged. She complained aboutan allergy or skin infection which apparently did notdevelop until after she had been transferred from thetaping room. It is the position of counsel for the GeneralCounsel that but for the union activity the second shifttaping room operation would not have been shut downand, in consequence, that if it had not been shut downLauderdale would have continued working in the capingroom at work she was capable of performing.(I)Ronald Greathouse. Ronald Greathouse was em-ployed by the Respondent approximately 5 weeks and wasterminated on June 12. He worked on the third shift, from12:30 p.m. to 9 a.m., on the trouser guard machine. On June12, Foreman Hobbs approached Greathouse while he wasat the machine with a paper stating that he was beingterminated because he was not suitable for the job andthere was no other work available. Foreman Hobbs saidthat if Greathouse used the Respondent as a job referenceno unfavorable statement would be given. While employedby the Respondent Greathouse drove a forklift truck, didpacking, worked in the paper department, assisted on thestrut machine, and also did janitorial work. Greathouse hadnever been warned or reprimanded about his work and, atthe time Foreman Hobbs terminated him, Hobbs statedthat he had not made the decision to discharge him but thatitcame from a higher source. There is credible testimonythat during his period of employment Greathouse was onlyable to work on the trouser guard machine for a limitedtime because it was inoperative.Brown testified that the reason for discharging Great-house was "that his performance on the job, his effort thathe was putting into it did not look like he was going to makea good strut operator, or, for that fact, any other job hemight be put on." Foreman Hobbs at first testified that hethought he had recommended the discharge of Greathousebecause he had been seen in the parking lot during workinghours.However, he later testified, and the testimony ofWard and Brown also shows, that the request to terminateGreathouse did not originate with Hobbs but was made byeither Ward or Brown. At no time did the Respondent warnor notify Greathouse about his being in the parking lot. Inthis connection, it is noted that in the case of Peukert,supra,Hobbs gave her a written warning for being away from herjob but did not discharge her.(k)William Greathouse. Greathouse was employed onMay 14 and terminated June 15. Foreman MacElweeinterviewed him and, so Greathouse testified, explained theRespondent's absentee procedure as follows: "He told methat the first week that we were there that we could not beabsent, that it was the policy if you were absent any daywithin the first week you would be automatically terminat-ed.He told me if you were absent you had to call in in 3days or you would be terminated. If you call in within a 3-day period, that it would be all right." Richard Covey, whohad been a foreman on the second shift and hired anddischarged employees, explained the absentee policy asfollows: "Well, to my knowledge, unreported absenteeism 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD.. . . We usuallywaited around3 days and if they did notcall in we automatically terminated them.On the reportedabsenteeism,Ican't rememberhaving anycertainset policyabout that."Later on Coveytestified that Brown"had toldme that, I am prettysure that it was three, to issue to eachperson a warning about absenteeism and unreportedabsence or something like that and . . I believe it wasthree,three, well,theywere automatically terminated."Greathouse was hiredspecificallyto operate the trouserguard machine, and was trainedfor that work for 3 days byanother employee.4He was then transferred to the secondshift, underForeman Covey.He obtained signatures on 22union membership cards on June 11, in the lunchroomduring his break,and some before and after work.On June1 Ihe was standing outside the Respondent's premises inthe parkinglot with MarilynKimberlin passing out unioncards for about 30 minutes.On Sundaynight,June 14,Brown transferred him to thethirdshift after Greathouseasked Brown if this could be done because the opening wasavailable dueto thedischargeof his brother,Ronald.During the2 days thatGreathousehad been on the thirdshift,the trouser guard machinehad beenoperated for 6hours.He hadreportedtoForemanHobbs that themachine was inoperativeand Hobbsassigned him otherwork such as packing, working in the paper department andin the caping room,and boxingand packing boxes which heplacedon skids.On Monday,June 15, General ManagerWardcalled ameeting of the third shiftat 7:30 a.m.,just afterthey cameoff duty.He told them"that there had been some changesmade within the plant,"but that theemployees were not to"pay any attentionto the rumors" they had heardand thatthe people on the thirdshift"neednot worry aboutanythingbecause they had alreadymade the changes theywere going to make on that shift."On June 15,the night before he wasdischarged,ForemanHobbs told Greathousethat he was doinga good job. Atthat timeGreathousewas driving a forklift and loading atruck.When Greathousewas working on the second shiftunder ForemanCovey,the latteralso told him that he wasdoing a good job.About 6.30on the morning of June16, Foreman HobbstoldGreathousethathe had been terminated, andexplained that the terminationdid not have anything to dowith hisworkbut thathe hadreceivedordersto dischargeGreathouse.On June 13,Ward told Coveythat Greathouse was goingto be movedto the thirdshift because there was no one onthat shiftwho wasfamiliar with the trouser guard machine.On June 16, at about3 a.m., so Coveytestified,ForemanHobbs told himthat he (Hobbs) had ordersto terminateGreathouse that morning and askedCoveywhat he thoughtabout it Coveywas somewhat noncomittaland Hobbsaskedhim how he (Covey)thought the trouser guardmachine was operating.Covey answeredthat it was notoperatingproperly andhad not been for approximately ayear.Hobbs commented thathe didnot understand howanyone couldtrain on a machine that was not workingproperly and asked Covey how muchtraining usually was4According to former Foreman Covey, Foreman Hobbs asked him howmuch training was usually given an employee on the trouser guardgiven an individual on that machine.Coveyanswered thatitrequired approximately a month.Later that morningHobbs again expressed concern about having to dischargeGreathouse,saying toCoveythat he did not "think much ofterminating him" but stated Brown had instructed him todo so. Greathouse was given a separation notice,signed byHobbs and datedJune 16,which stated:"Not suited forthistypework.No other workavailable."(1) John Ashby. Ashbywas hiredby theRespondent onMay 15, and wasassigned to work on the second shift as anadjuster on the strut machine.Ashbyis a relativeof Covey.In addition to working as an adjuster on the strut machineAshbymade boxes and relieved other employees as needed.He worked6 days aweek.On June 11 he signed a unioncard.About middayon Monday,June 15,Brown told Ashbythat he would be released due to the cutback and stated thatitwas not a layoff but a termination.Covey,who had beenAshby'sforeman until hevoluntarilyrelinquished thatjob, was told byBrown onJune13 that the plan of having an adjuster in the strutdepartment had not worked out and that the Respondentwas goingto hirea general technician for thatjob whichwouldhave a lower wage scale than that of an adjuster.Brown also indicatedto Covey that the day shiftadjusterwould be discharged.Brown testified that at the requestof Foremen Covey,MacElwee,and Hobbs,it had been decided to hire adjustertrainees on the strut machine but he added that the jobwould be eliminated if production performance did notimprove.When Ashbyand JamesWalter Forbis,anotheradjuster,were discharged, the Respondent hired two newemployees to performthat workand gave them a lowerclassification of "general"employees.So far as it appears,there was no alteration in.,es.(m) JamesWalter Fort.,rbis was hired, according tothe Respondent,on May . -).He was terminated on June 13.He, alongwith Ashby,was assigned as a traineeon the jobof strut adjuster and placed on the first shift underForeman MacElwee.He signed a unioncardon June 11.According to Forbis,he was told that his shift might bechanged but was not informed that his job wastemporary.He worked on Saturday,June 13.On Sundaywhen he andDeMent were together enjoying some recreationby ridinghorses, Foreman MacElwee came to see them about themiddle of the afternoon.According to Forbis,MacElweestated that "there had been a shakedown or something likethat"and that theyshould see their foreman beforeclocking inonMondaymorning.Forbistestified thatDeMent "started haggling a little bit" and "in a roundaboutway" indicated that the layoffwas due to the unionactivity.In addition to his job as adjuster,Forbis had beenassigned to clean and repair water machines and inconnection with his adjusting job wastold byBrown that hewould need to purchase various tools. Forbis did so,spending some $30 for tools.(n)David Covey. David Covey, the father of RichardCovey,was hired about May18. Coveydid not appear as awitness at the hearing,but the record shows that onmachine, andCovey saidapproximately a month MIDWEST HANGER CO.623Saturday evening, June 13, his son Richard and Brown hada conversation with respect to DavidCovey. David Coveywas a wire-hanger adjuster on the third shift, and had hurthis back on the job a few days before June 13. BrowninformedRichardCoveythathisfatherwas beingterminated because of the back problem and in considera-tion of his age,stating that it was felt that DavidCovey'sinjuriesmight prove to be something of a more seriousnature.RichardCoveytold Brown that his father had hadsome trouble with his back for several years but it neverseemed to bother him and was not regarded as serious. Inaddition,RichardCoveymentioned that there were two orthree other openings available,but Brown said that he didnot think that DavidCoveywould be able to handle thesejobs.Brown asked Richard to notify his father of thetermination.Contraryto the Respondent's absentee report,DavidCoveydid not resign for health reasons.2Terminations at Liberty(a) Joseph DeMent.DeMent was hired on April 3 as amaintenance welder underTroyKeys. During his employ-ment he worked on all of the machines except those in thecoathanger department and in addition did some mainte-nance work. When he was hired he told Keys that he waslooking for a job that would give him steady work and Keysreplied, "We have enough work right here, if they never getanother order,this factory can go six months "On Sunday, June 14, Foreman MacElwee came to thehome of Forbis and told Forbes and DeMent, who was alsothere, that they did not need to be to work on time Mondayfor the reason that they were terminated.DeMent inquiredwhy the Respondent was laying him off and MacElweeresponded that it was due to a work shortage.MacElweefurther stated that- "All I know is they had a big meetinglast night and Mr. Brown called me and told me to comeout to your house and tell you you were laid off." DeMentcommented that the layoff was due to union activity andMacElwee answered, "Well, it might be, but I can't talk toyou about it .. I would be placing my own self injeopardy "On Monday, June 15, DeMent spoke to Keys about thedischarge.DeMent was told to check it about 7:30 thatmorning, but did not find Keys until approximately 9o'clock. Keys was in the plant and, according to DeMent,was watching Sells working DeMent walked up behindKeys and, when he addressed Keys the latter, so DeMenttestified, "jumped like he was shot, you know." He askedKeys why he had been laid off after having been told thathe had a steady job and that he need not worry about alayoff.Keys responded by saying they should go to theofficeThere, Jones gave DeMent his paycheck and KeysaskedDeMent to sign a paper, but DeMent refused.According to the Respondent's records, DeMent was laidoff because of a reduction in force.After his discharge, DeMent went to pick up his tools andwhile doing so encountered his foreman,BillBetz. Betzasked DeMent to do some welding and DeMent responded,"I don't work here any more." Betz asked what he meantand DeMent stated he had been discharged. Thereupon,Betz threw up his hands andsaid, "That Goddamn union,they have tried it here before." Betz then asked DeMent notto say anything about his comment,stating that he was anold fellow and aboutreadyto retire.Betz' job was to supervise the building of new machinesboth for sale and use by Midwest.However, he washandicapped in this on many occasions by reason of thefact that Keys would take his men and use them onmaintenance work at Midwest.As a result,Betz and Keysfrequently had arguments over this matter.Neither Betznor Keys had mentioned the possibility of a layoff toDeMent and the latter testified that there was so muchwork waiting to be done that he thought he was "behind 12horses goingthe other way."Abouta week or two after his termination,DeMent metForeman MacElwee at a bar in town.MacElwee would nottalk to DeMent about his termination saying, "Joe,I can'ttalk to you about this." After MacElwee quit he did tellDeMent that the latter and others were laid off for unionactivity and that the Company was "trying to get the keyones out because the Company didn'twant a union inthere."When General Manager Ward was first called as awitness by the General Counsel, he testified that if therewas a slack in the business of Midwest there would notnecessarily be a slack at Liberty and, in fact, a slowdown atMidwest might result in an increase in work forLibertyemployees.He stated that Liberty was losing moneybecause it did not have the properly skilled employees andthatLiberty lostmoney in 1970 and that conditionworsened as time went on until the end of the fiscal year inMay.Keys testified that he had spoken to DeMent severaltimes about his work, which he characterized as "poor,"and that he had told DeMent if his work did not improve hewould be replaced. Keys further testified that earlier in theweek he had told Brown that DeMent would have to bereplaced unless his work improved.Brown gave Keys a listof employees to terminate on Monday morning, June 15.DeMent was the only employee the two had discusseddischarging.Nothing was placed in DeMent's personnel fileregarding the quality of his work although Keys admittedlyhad been instructed to wnte up such matters and placethem in employees'personnel files.Foreman Betz had not been made aware of the fact thatLiberty employees were going to be terminated.PresidentJones testified as follows regarding thetermination of Liberty employees:We were out of funds. Most of those people we laid off.Idid dictate this, I did say to lay those people off. Myreason wastheywere maintenancetype people, theywere not machinists.Of necessity we had to extend ourmaintenance program. We had plenty of work. I haveheard several of them get up here and say we had plentyof work,there is no questions about it, but we were outof funds and couldn'tdo it.We had machines all overthe plant that needed repair. I suppose if you had all themoney you wanted,you'd hire a lot of repairmen andyou'd go out there and fix them all, but we had toextend that maintenance time based on how muchmoney we had.Liberty Engineering was out of funds, ithad no money. 624rDECISIONSOF NATIONALLABOR RELATIONS BOARDThere was plenty of mechanical work around there andthere still isThere is no question about the amount ofmechanical maintenance work.If I had twelve peopleworking out there, they wouldn'tbe able to finish in sixmonths, but it is not a question of a lot of work, it is aquestion of do you have the money to pay themIn addition,Jones testified thatLibertyhad shipped onemachine prior to June 1970 and only one after June and, asof the date of the hearing, another machine was aboutready to be shipped Jones further testified that the monthlyprofit and loss statementsof Libertyshowed that fromDecember 1969 through December 1970 there had been aloss in each month and that the total loss for that periodwas $16,000(b)Michael Owens. Owens was hired on March30, 1970,by Keys asa general maintenance employee. He repairedmachines,hung fire extinguishers and hoses,worked onhanger machines in the plant,and did general maintenancework. Betz was his immediate foremanOwens signed a union card on June II and obtainedmembership cards from three other employees-GeraldWilliams,Charles Lankford,and Charles Dittemore.On Monday,June 15, at about 3.40 p m. Keys toldOwens:"Mike,Ihate to tell you this, we are having acutback .. .there is no work coming in and we are going tohave to lay you off " Owens inquired when he would becalled back and Keys replied that he did not know. Owensthen asked,"Troy,is this alayoff or .oris this over aunion deaf"Keysresponded that he did not knowanything about a union dealNo member of management had ever expressed dissatis-faction with Owens' work; indeed, the week prior to histermination Supervisor Keys told Owens that it would benice if they had a few more men like Owens at the plant Ina conversation with Brown following his discharge Owenswas told that the termination was not due to union activitybut was occasioned by the fact that the maintenancedepartment had run out of funds.(c) Charles Lankford.Lankford was hired on May 18, asa maintenance machinist.He was not called as a witness.Keys testified that Lankford could not perform,that he wasvery slow, and required a lot of supervision He signed aunion card on June 11. On Monday, June15,Keystold himthat he was being laid off due to a reduction in force(d) John Sells Sells was hired on February 27, and wasassigned the job of machine adjuster and machinerymaintenance Before being hired he wastold byGeneralManager Ward that the Respondent intended to automatesome of their machines in order to speed up output, andSells expressed interest in doing that type of workSellswas called in on occasion at night when theRespondent needed assistance in getting machines running.At the time of his discharge,one machine had just beentaken out of the plant and brought into the shop foroverhaulOn Monday, June 15, Sells came to work at the usualtime and discovered that his timecard was missing from therack. He told Foreman Betz that he did not have a timecardand Betz said he would find it. In the interim, Sells noticedthat Supervisor Keys was "peeking around" watching him.5At about 10:30 in the morning General Manager Wardcame to Sells and stated, "I hear there is some union talkgoing on around the plant . . . did you hear anything likethat?" Sells replied that he had heard it and, in answer toWard's further inquiry, stated that he had heard such talk"at least a couple of weeks." Ward responded that, "Well, ifyou hear anything else, let me know."After finishing some work Sells went to the machine shopto pick up a work order for the repair of some machines andagain noticed that he was being closely watched. In theafternoon he picked up a work order and pursuant theretowent into the plant to work on a machine. He noticed, butdidnotoverhear,an argument between Keys andMacElwee. A few moments later Keys came to Sells and, sothe latter testified "more or less pounced on me" aboutworking machines without a work order. Sells "just let himrave" and shortly thereafter pulled out the work order fromhis pocket and showed it to Keys who thereupon left.About 3 p.m. Keys told Sells he was being terminated andhanded him his check.CThe Refusal To Reinstate Grover SpeckGrover Speck was employed by the Respondent onFebruary 27, 1967, as an over-the-road truckdriver. Theday the strike began Speck went to the plant about 5 o'clockto pick up a truckload of hangers, as he intended to leavefor his destination about midnight. When he arrived at theplant he found that the employees were picketing. Speckstopped and talked to some of the pickets to find out whatwas occurring. He was told that the employees were onstrike and he stated that he had come to take a load out.One of the strikers, Vincent Brian, asked Speck if he wasgoing to cross the picket line; Speck answered that he wasnot and would go along with whatever the rest of theemployees did. The following day President Jones calledSpeck but the latter was not at home. Finally, Speck's wifedid get in touch with him at about 6 o'clock. Speck did notknow Jones' home telephone number so he attempted tocallGeneralManager Ward, but Ward was not at home.Eventually Speck went to the plant and talked withAshenfeld, the controller.Speck testified that during the strike he was out of townabout three-fourths of the time working at various places.He was present at the meeting when the strikers met andvoted to return to work. By arrangement with Greathouse,Speck hauled a small camper trailer behind his pickup,which the strikers had used while on strike. Two or threecars of strikers accompanied Speck. After returning thecamper trailer one of the strikers did not have transporta-tion back to the plant, so Speck took him back. While onthe way, Speck stopped at a friend's house to pick up somematerial the friend had obtained for him. A few days later,in talking to a driver on the telephone, Speck learned thathe was supposed to have been following one of thereplacement drivers. Speck vigorously denied that he had5As previouslyrelatedDeMent also noticedthatKeyswas watchingSells MIDWEST HANGER CO.625followed any company trucks or threatened any employeesor drivers of the Respondent.On the morning of November 4, Speck telephoned Wardconcerning the Respondent's return to work letter. Whilespeaking to Ward, Jones came on the line and told Speckthat he had been named for harrassing, threatening, andfollowing drivers of the Respondent and that Jones did notcare whether Speck came back to work or not. Speckendeavored to explain the situation but Jones stated he wasnot interested. After Jones got off the phone, GeneralManagerWard talked to Speck and told him to call thefollowing Monday, that the Company was having problemsgetting matters lined up and loads made for the drivers.Speck did call Ward on Monday but was told that Wardcould not tell him anything. He called back the followingday and Ward then stated that the entire matter was up toJones, but that Jones was then out of town. Speck triedagainon Wednesday but was unable to reach JonesDuring the strike Speck applied for work at anestablishment called Desert Gold and spoke to one PaulSmith. Smith asked Speck whether he was no longerworking for Respondent and Speck replied that he hadbeen accused of doing things. Smith asked Speck how hefelt toward Jones and Speck replied that he had alwaysrespected Jones and enjoyed working for him, but addedthat there were a number of things of which Jones was notaware. He related that on one occasion while in Oklahomahe had been injured and worked 3 hours unloading onetrailer and loading another and had hired some men toassist himWhen he turned in his time Ward, after severalconversations concerning the matter, told him that heshould collect from the Shock Truck Leasing Company(which leased the trucks to the Respondent) as his claimwas an insurance claim and it was up to the lessor of thetrucks to satisfy it.During his employment Speck had two major accidentsand three minor onesThe last accident occurred some 6 to9 months prior to March 1970. Speck related that he hadconsiderable trouble with one truck that was assigned himand told the manager of the lessor that there must besomething wrong with it because on practically every triphe made he had mechanical failure of some kind. It appearsthatWilliamWilhite, the lessor, spoke to Jones aboutSpeck's alleged abuse of the truck, the last time being late inSeptember of 1970. At this time Jones replied, as in timespast, "that he wasn't so sure that all of this was his (Speck's)fault nor could we actually prove this beyond any shadowof doubt, and that he didn't have anybody else right then toput on the equipment." According to Wilhite, theequipmentdriven bySpeck sustained maintenance costsequal to the other two units leased by the Respondent. Healso stated that Speck's equipment required a majoroverhaul after being driven 100,000 miles, whereas theother twounitsdid not require major overhaul until theyhad been driven 200,000 miles.D.Conclusions as to Terminations1.The layoffsWe note at the outset that the Respondent has a verydifficultproblem in obtaining and retaining competentemployees. As counsel for the Respondent correctly pointsout in his brief, the Respondent had "a tremendousturnover problem amounting to over two hundred percent(200%) in 1970." By reason of the puce increase of itsproduct, which was announced in May and was to becomeeffective inmid-June, the Respondent anticipated, withreason, that its sales of products would rise sharply but thenwould drop considerably after the effective date of the priceincrease.In consequence, it made plans to reduce thenumber of employees. During the weekend precedingMonday, June 15, Brown and Ward conferred anddetermined which employees were to be released. Quiteinconsistently, however, as is shown in a preceding section,the Respondent continued in April, May, and June to hirenew employees. It chose to retain many of these despite thefact that most of those that it released were employees withconsiderable experienceas wellas with seniority over thenew hires.President Jones testified that the Respondent, in makinglayoffs, attempted to go by seniority but then qualified thatby stating that it selects the most inefficient and leasttrained employees for termination. As to whether theRespondent followed departmental or job descriptionseniority he replied: "We have attempted to mainly go bythe tenure with the Company, the longer they have beenthere, then they are the senior employees, senior people,regardless of department. There are other times when wehave had to exercise seniority within the departmentbecause people are not trained to work in other depart-ments, so it makes it almost impossible to use one system."Aside from the large turnover, which averages well over 20per month, about 50 percent of the employees are womenand, as Jones testified, their attendance is spotty and worsethan that of male employees. It would appear to me that amore sensible course for the Respondent to have followedwould have been to hire fewer replacements as the effectiveday of the price increase approached and thus avoid theallegednecessityfor terminating experienced, senioremployees. As ex-Foreman Covey testified, he told Brownwhen he learned of the proposed terminations.First off, he said the entire caping room on the secondshift, and I told him, I said, "Gene, that's-why are youcutting back on the second shift," I said, "The thirdshift has just started their caping room, the people arenot trained, they don't get any kind of production out."I said, "I have three girls back there in that caping roomand they run the caping room by themselves and theyget three times the production of the third shift." I said,"It doesn't make sense to cut back on the second shift.when you have twice as many people on the third notgetting any production."Brown's response was that he realized the validity ofCovey's observation. Covey told Brown that Sharon Meierwas the best worker he had and that she had stayed over ona number of nights to fill orders and that the entire capingroom staff would stay over an extra hour to fill specialorders for truckloads. In addition, it should be noted thatGeneral Manager Ward had previously told Richard Coveythat he (Ward) thought that the union turmoil was beingcreated on the second shift. At the same time theRespondent retained the trainees on the third shift, at a 626DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferential of 5 to 10 cents more per hour, and this at a timewhen the Respondent allegedly was experiencing financialdifficulties.Although the Respondent contends that the principalreason for the terminations was because of the economicneed to reduce its force, it does not explain or clarify itsreasoning indischargingsomany employees for"absenteeism" rather than assigning the termination to areduction in force. If the true reason for termination wasthe union activity of the employees, most of whom had notreceived prior warnings or reprimands with respect thereto,then it would seem plain that it could not justify layingthem off because of a reduction in force while at the sametime hiring new employees. This consideration suggests that"absenteeism" was but a pretext. In the case of MargaretBuckley,who was on leave of absence, the reason"absenteeism" could not be used and the reason assigned inher case was "reduction in force, no other jobs available."In fact, however, there were many Jobs available.President Jones testified that the layoffs were occasionedby dropping business and that he did not anticipatebusiness picking up "for quite some time." Somewhatinconsistently, however, he also testified that he thoughtthat business "would pick up again in a matter of maybe acouple of weeks, three weeks, four weeks."6There is credible evidence that the layoff with which weare here concerned was not consistent with the Respon-dent's past practices. Ex-Foreman Covey testified, withoutcontradiction, that during the years he had been asupervisor when there was a seasonal lull (which did notalways occur), the third shift employees would be laid off ortransferred to other shifts. Understandably, some of theseemployees would eliminate themselves because they wouldbe unable, for personal reasons, to work on other shifts.TheRespondentwould have us believe that theterminations for "excessive absenteeism" were a customaryand commonplace occurrence both before and after theadvent of union activity and the discharges with which weare here concerned. Counsel for the General Counselargues that this contention "is simply not true as can bereadily seen by a comparison of other employees' personnelfileswho were terminated" for this reason, with theemployment history and personnel files of the individualsdischarged around June 15, for this reason. As relatedabove, it is the Respondent's position that President Jones,by telephone, toldWard on June 12 to get rid of thenecessary employees during the weekend of June 13-14.Customarily, the Respondent's management makes up thecrew coverage list for a week during the latter part of thepreceding week or over the weekend. The crew coveragesheet for the week of June 14, so Brown testified, must havebeen an accurate draft by late Sunday night, June 14, forthe secretaries were to type it up Monday morning Thiscrew coverage sheet contains the names of Bristow, Elliott,Kimberlin, Lauderdale, William Greathouse, Owens, andLankford, all of whom were discharged about June 15.Thus, counsel for the General Counsel argues that "theseemployees could not have been discharged as a result ofJones' phone call on June 12, to get rid of the excessemployees over the weekend...." Counsel for the GeneralCounsel continues as follows:It is important to remember that Jones told Ward andBrown to discharge employees in April (T. 536) andboth Brown and Ward admit that they were awarethat they had an excess number of employees on thepayroll for a year or so, and had been told by Jones toreduce the employee complement as much as a yearprior to June 15, continuously. Jones' testimony aboutthe June 12 phone call to Ward to get rid of theemployees, which testimony was later adopted by Wardand Brown in their subsequent testimony, but whichthey apparently didn't "remember" when called earlierin the hearing by the General Counsel, is nothing morethan a frantic effort to supply an answer to a questionwhich both Ward and Brown were, at first, unable toanswer. At first,Ward said the discharges were just arun-of-the-mill, every day, customary occurrence. Thenhewas "reminded" of the phone call by Jones'testimony. Obviously Jones' testimony is a fabrication.While I hesitate to label the testimony of President Jones inthis regard as a "fabrication," I must observe that, in viewof the earlier testimony of Ward and Brown, it is suspectand in any case self-serving. Analysis of the Respondent'screw coverage sheets beginning with the week of June 7reveals the following:Week beginning June 7-83, weekbeginning June 14-90, week beginning June 21-80(despite the discharges), week beginning June 28-79, weekbeginning July 5-78, week beginning July 12-70, weekbeginning July 26-74. Thus, during the critical week thenumber of employees was reduced by only three, anegligible number considering the high rate of turnover. Itwas not until the week beginning June 28 that the numberof employees dropped to 79, but we must not overlook thefact that earlier most of the discharges here involved hadoccurred.Counsel for the General Counsel points out that withrespect to the service letters given certain employees, statingthat they had been discharged for excessive absenteeismand had been previously warned, this "simply is untrue."Except for one employee, General Counsel is correct.Subsequent to June 15 or 16 several employees wereterminated for the stated reason of excessive absenteeism.Counsel correctly points out that these discharges werebased, in part, upon the warnings given these employees onor about June 15 and 16, a practice that varies with theRespondent's standard operating procedure. He thereforeargues that the Respondent "was attempting to institute awarning policy that it had not implemented in the past, inorder to attempt to Justify the discharges of the employees"bSales in 1970 were as followsJuly127000January$202,000August,145000February203,000September,218000March227,000October,139000April236,000November,192000May210,000December,201000June315,000, MIDWEST HANGER CO.627here involved and also "in order to setup other employeesfor discharge."Regarding the discharges of Forbis and Ashby, the twoadjusters, it seems plain that the Respondent had not had asufficient opportunity to evaluate their performance. Theadjusters were hired as a result of a request by foremen, butthey were terminated without any consultation with theforemen as to their opinion of how that operation wasworking out.Moreover, they had not completed anadequate training period and therefore, quite obviously,would be encountering some difficulties with the job.The discharges of William Greathouse and his brotherRonald were not for "absenteeism" since they had not beenemployed long enough to have an absentee recordsufficient to warrant terminating them. William Greathousewas scheduled to work during the week of June 14, and themorning of Monday, at about 7:30 a.m., before theRespondent had received the letter requesting recognitionfrom the Union, Ward told all the employees on the thirdshift, including Greathouse, that there was nothing more toworry about and that there would not be any moredischarges of third shift employees. Ronald Greathousewas not terminated pursuant to a request by ForemanHobbs, as the latter originally testified.Moreover, therecord also shows that Hobbs was not disposed todischarging employees merely for being absent from theirwork stations for a brief period.The record also shows that a substantial number ofemployees were not discharged although their absenteeismwas, as of the week beginning June 14, in excess of theabsenteeism of the discharged employees. In addition, itshould be noted that these employees, listed in Appendix A,were more recent hires than most of the employees withwhich we are concerned. Two of these employees, Hoevetand Cook, had 44 and 40 hours of absenteeism, respective-ly, and were third shift caping room employees. They hadbeen hired in March and May, respectively, and were paid5 or 10 cents more per hour because they were on the thirdshift.Nonetheless, the Respondent did not see fit todischarge them and put experienced second shift capingroom employees in their place, or at least make such anoffer.The selection of those discharged on June 15 was notbased on recommendations by the foremen, the normalmethod, but instead the employees were selected fordischargebyWard and Brown; in some cases theemployees' foremen opposed the selection.At the same time that the discharges were being made,theRespondent continued to advertise for machineadjusters,machinery maintenance men, and machinists,and in one advertisement stated that it had openings on thesecond and third shift. In explanation of this, Jones gavethe lame excuse that the ads were merely for "advertisingpurposes."Although the record does not reveal that the Respondentascertained that each of the discharged employees had beenengaged in union activity, it is nevertheless a fact thatapproximately99percentof those terminated weremembers of the Union, whereas the Union had signed uponly about 75 percent of the employees. As the SecondCircuit Court of Appeals observed inN L.R B. v. PiezoManufacturing Corporation,290 F.2d 455 (C.A. 2), "afinding that Ligh, respondent's vice president, knewwhether or not the employees whom he laid off had signedunion authorization cards was not essential to the Board'sdecision.The layoffs occurred almost immediately afterLigh had been informed that a majority of respondent'sproduction and maintenance employees had selected theunion to represent them. The Board could infer both fromthe timing of the layoffs, and from Ligh's statements madealmost contemporaneous with them, that they wereintended to discourage respondent's employees fromadhering to the union at a period critical to its future atrespondent's plant and also to affect the union's majority,which they in fact did. Under these circumstances theBoard was warranted in rejecting respondent's contentionthat the layoffs were economically motivated." The timingand circumstances of the discharges, coupled with theRespondent's inadequate explanation thereof, warrant inmy opinion the inference that the discharges were effectedbecause of the union activity of the employees.See, e.g.,McKinnon Services Inc.,174 NLRB No. 169.The terminations at Liberty are sought to be justified onthe basis that Liberty was losing money and that the menwho were terminated were not machinists and, althoughtherewas an abundance of work for maintenanceemployees, there were no machines being turned out bymachinists for outside consumption. Somewhat by contrast,the Liberty employees at the time they were dischargedwere told that the reason was that work was not coming in.Although there is creditable testimony (Sells) that theRespondent did build machines for Midwest rather thansolely for outside consumption, Jones testified that thereason for not building many machines for outsideconsumption was that the Respondent did not acceptorders for new machines. It is also worth noting that theterminated Liberty employees were not machinists andwere not hired as such but, rather, each terminatedemployee was a maintenance employee. Although Jonestestified that Liberty was losing money, that had been thefact for the last 5 years and Jones was aware of this.Nevertheless, Liberty hired all the discharged maintenanceemployees, except for Sells, in the spring of 1970. Finally, itseems somewhat odd that the Respondent should wait untilthe latter part of September 1970 to borrow money torelieve Liberty's financial situation if, in fact, the Respon-dent was in severe financial trouble more than 2 monthsearlier.To conclude, after a careful consideration of the entirerecord I am convinced that a substantial and motivatingfactor in the termination of all the employees named in thecomplaint is attributable to union animus on the part of theRespondent and the union activity of the involvedemployees. I so find. With respect to Grover Speck, theRespondent defended on the ground that he had harassed,threatened, and followed drivers and other employees. Therecord, in my opinion, does not support this defense to theRespondent's refusal to reinstate him following the strike.President Jones stated that on several occasions strikersfollowed trucks, and he described one such incident,involving two supervisors, Jerry Yockel and Dave Steele.According to Jones, Speck and other strikers followed the 628DECISIONSOF NATIONALLABOR RELATIONS BOARDtwo supervisors and Jones called the chief of police andsuggested that he follow the truck down the highway andstop the persons trailing the truck The chief of police did soand spoke to the occupants of the car. With regard toSpeck's alleged abusive treatment of equipment the onlytestimony indicating that he did mistreat equipment camefromWilhite, the lessor of the trucks. Significantly,however, Wilhite did not produce any records to substanti-ate his statement, although it would appear reasonable tobelieve that such records were readily available. In sum, Iam convinced and find that the Respondent refused toreinstate Speck because of Speck's union membership andactivity.By the foregoing layoff and discharge, theRespondent violated Section 8(a)(3) and (1) of the Act.Moreover, by the acts of interference, restraint, andcoercion found in section 3(b) above, the Respondentindependently violated Section 8(a)(1) of the Act.E.The Refusal ToBargain1.The unit and majorityThe Respondent admits, as alleged in the complaint, andIfind, that all production and maintenance employees,including truckdrivers,attheRespondent'sLiberty,Missouri, plant, but excluding office clerical employees,professional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act. I further find that on and after June 15, 1970, whentheUnion's demand for recognition was received by theRespondent, the Union represented a clear majority of theRespondent's employees, as evidenced by valid member-ship cards signed by the Respondent's employees, and that,therefore, the Union was the exclusive bargaining repre-sentativeof the employees in said appropriateunit at alltimes on and after June 15, 1970The Respondent argues in its brief that the Union, by"filing the representation petition on the day of its demandfor recognition, submitted the representation question tothe processes of the Board and abandoned its reliance onestablishing majority by card check " I find no merit in thiscontention.The Union's letterof June 12 clearly stated thatitwas willing to submit the authorization cards to a"mutually acceptable agency or person in order that ourmajority status in the bargaining unit described above maybe verified." It also stated that it had filed a petition withthe Board in order "to protect our legal rights in the eventyou refuse to recognize us on the basis of the proposed cardcheck," and that if the Respondent consented to a cardcheck the Union would promptly withdraw its representa-tion petition. Moreover, I am persuaded that the Respon-dent's flagrant and widespread unfair labor practices, asdetailed above, were of such a nature as to make impossiblethe holding of an election in an atmosphere free from fearor coercion Consequently, a bargaining order is warrantedin these circumstances as established by Board and Courtprecedent.Gissel Packing Co,395 U.S. 575 Accordingly, Ifind that the Respondent has unlawfully refused to bargainwith the Union as the exclusive representative of theemployees in the appropriate bargaining unit and thatthereby the Respondent violated Section 8(a)(5) and (1) ofthe Act.CONCLUSIONS OF LAW1.The Respondent,Midwest HangerCo. and LibertyEngineeringCorp.,isan employer within the meaning ofSection 2(6) and(7) of the Act.2TheUnion,United Steelworkers ofAmerica,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.By terminating the employment of the 18 employeesset forth in the complaint as amended,and by refusing toreinstateGrover Speck,theRespondent unlawfully dis-criminated against them and thereby violated Section8(a)(3) and(1) of the Act.4.By questioning employees concerning their feelingsabout the Union,by questioning them about their unionactivityand the union activity of other employees, and bythreatening employees with discharge or other reprisals forengaging in a strike,theRespondent violated Section8(a)(1) of the Act.5.All production and maintenance employees,includ-ing truckdrivers,at the Respondent'sLiberty,Missouri,plant, but excluding office clerical employees,guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.6.At all times since June15, 1970,the Union has beenthe exclusive bargaining representative of the employees inthe aforesaid unit within the meaning of Section 9(a) of theAct7.By refusing on and after June15, 1970,to recognizeand bargain collectively with the Union as the exclusiverepresentative of the employees in the aforesaid appropriateunit,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)of the Act.8.The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(5), (3), and (1) ofthe Act,itwill be recommended that it cease and desisttherefrom and take the necessary affirmative action toeffectuate the policies of the Act. Since I have found thatthe Respondent unlawfully terminated the employment ofthe employees named in the complaint as amended, andunlawfully refused to reinstate Grover Speck, and such ofthe laid-off employees as have not heretofore been fullyreinstated,I shall recommend that the Respondent offer thelatter and Speck immediate and full reinstatement withbackpay computed on a quarterly basis dating in the case ofthe employees laid off from the date of their layoff, and inthe case of Grover Speck from November 4, 1970, plusinterest at 6 percent per annum, as prescribed in F.W.Woolworth Co.,90 NLRB 289, andIsis Plumbing & HeatingCo, 138 NLRB 716, and to post appropriatenotices.Upon theforegoing findings of fact,conclusions of law, MIDWEST HANGER CO.629and the entire record in the case, and pursuant to Section10(c)oftheAct,Ihereby issue the followingrecommended:7ORDERRespondent, Midwest Hanger Co. and Liberty Engineer-ing Corp., Liberty, Missouri, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging union membership or concerted activi-tiesof its employees by discriminatorily discharging orrefusing to reinstate any employee, or by discriminating inany other manner in regard to their hire or tenure ofemployment, or any term or condition of employment.(b) Refusing to recognize and bargain collectively withUnitedSteelworkersofAmerica,AFL-CIO, as theexclusive representative the employees in the appropriateunit.(c)Questioning employees concerning their unionmembership or activities or threatening to dischargeemployees because of their membership or activities in theUnion, or in any other manner interfering with, restraining,or coercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistthe above-mentioned Union or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to such of the employees named in thecomplaint, as amended, who have not heretofore been fullyreinstated, and to Grover Speck, their former fobs, or ifthese jobs no longer exist, to substantially equivalentpositions, and make them whole for any loss of earningstheymay have suffered by reason of the discriminationagainst them, in the manner set forth above in the sectionentitled "The Remedy."Name of EmployeesDateHiredWanda Travis4/6/70Corrine Wilson4/8/70Elsie McDonald4/6/70Ada Worth4/3/70David Schwarz4/10/70Gerald Williams4/15/70DanielEckersley5/6/70Evelyn Butler5/15/70Marianna Clevenger6/3/70Jeff Van Riper6/3/70Kim Bristow4/?/70Betty Cook5/?/70May Cline5/?/70Thomas Eckersley5/?/70APPENDIX A(b)Notify immediately the above-named employees, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Upon request, bargain collectively with UnitedSteelworkersofAmerica, AFL-CIO, as the exclusiverepresentative of the employees in the unit described aboveconcerningwages,hours,and all other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(d)Post at its Liberty,Missouri, plant, copies of thenotice attached hereto as "Appendix C." 8 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted immediately onreceipt thereof, and be maintained for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.9'In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National LaborRelationsBoard, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules andRegulations,be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes8 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "9 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 17, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith "Hours Absent25.008.803.758.5016.25032.00 (incl. 24 hours' leaveof abs.)10.200042.75 (8(a)(3), later terminated)40.0020.2544.56 (incl. 24 hours'leave of abs.) APPENDIX BDateDaysDate SignedName of Employee*Date HiredTerminatedReason GivenAbsentUnion CardGC (brief)-reduction in workRecordforcedosen'tMargaret Buckley (N)4/11/696/14/70Resp.-her shiftwas eliminatedindicate car0was signedGC6/14/70repeated absenteeismSharonMeier(M)11/5/69Res .6/13/70(GC-no prior warning)27 hrs6/11/70GC 5/70David Covey (M)Res p. 5/18/706/13/70-resigned-healthreasons19 hrs.6/11/70GC 5/15/70GC 6115770GC-reduction in forceJohn Ashby (M)Resp.5/18/70Resp.6/13/70Rasp-temporaryemployee06/11/70GC 5/70GC 6/15/70GC-reduction in forceWalter (J) Forbis (M)Reap. 5/15/70Reap. 6/13/70Res p.temporaryemployee28.8 hrs6 11Ronald Greathouse (M)5 weeks prior6/12/70not suitable for job24,hrs.6/11/70Marilyn Kimberlin (N)1/2/696/15/70excessiveabsenteeismGC-53 hrs.(never warned)Resp.-11 days(1970) 17da(1969)6/1/70excessive absenteeismVirgie PetersonM3/20/706/13/70(neverwarned)10rs5/6/685/69excessive absenteeism53 hrs.June Elliott (M)11/3/696/16/70(neverwarned)a6/1/70GC 7/1/70excessiveabsenteeismKim Bristow (11)4/70Res p. 6/30/70(receivedprior warning)51hrs.excessive absenteeismElaine PeukertM11/7/697/1/70(never warned)hrs.GC 7/68excessiveabsenteeismBetty Johnson MResp.19698/11/70(first warning 6/16/70)80.9Joseph DeMent (L)4/3/70GC 6/14/70GC (exh.)-reduction in workforceResp.6/13/70Resp. (brief)-workunsatisfactorCharles (J) Lankford (L5/18/70GC 6/15/70GC (exh.)-reduction in workforce6/11/70Reap. 6113/70ReslackednecessaryMike Owens L3/30/706/15/70eduction in work forceJohn Sells (L)2/27/706/15/70reduction in workforceGC 5/14/70William Greathouse (M)Res p. 5/18/70GC 6/15/70work unsatisfactory0/11/70esp. briefAllergy, no work availableindicates cardthat wouldnot aggravate0igned beforeShirley LauderdaleM6/9/706/15/70condition0ermination* M refers to Midwest; L to Liberty MIDWEST HANGER CO.631APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial,thatwe violated Federal Law by questioningemployees regarding their union activity, threatening todischarge employees to avoid dealing with a union, by laterdischarging employees because of their union activity andrefusingto reinstatement them, and refusing to bargainwith the Union:WE WILL OFFER full reinstatement to the employeeslisted below, if not heretofore fully reinstated, and paythem for theearningsthey lost as a result of thediscrimination against them, plus 6 percent interest.Margaret BuckleySharon MeierDavid CoveyJohn AshbyWalter ForbisRonald GreathouseMarilyn KimberlinVirgie PetersonJune ElliottKim BristowElaine PeukertBetty JohnsonJoseph DeMentCharles LankfordMike OwensJohn SellsWilliam GreathouseShirley LauderdaleGrover SpeckWE WILLNOT discharge or discriminate against anyemployee for supporting United Steelworkers ofAmerica,AFL-CIO,or any other union.WE WILL NOTquestion any employee regarding hisunion activity,threaten to discharge or refuse toreinstate employees in order to avoid dealing with theUnion.WE WILL NOT unlawfullyinterferewith our employ-ees' union activities.WE WILL bargain collectively with the Union as theexclusive collective bargaining representative for theemployees in the appropriate unit and if an understand-ing is reached we will sign a contract with the Union.The bargaining unit is:Allproduction andmaintenance employees,including truckdrivers, at our Liberty, Missoun,plant,but excluding office clerical employees,guards, and supervisors as defined in the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of any labororganization, except to the extent that such right may beaffected by an agreement conforming to the provisions ofSection 8(a)(3) of the Act.MIDWESTHANGER CO. ANDLIBERTY ENGINEERINGCORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 610FederalBuilding,601East 12th Street, Kansas City,Missouri 65106, Telephone 816-374-5181.